In re: Michigan Wisconsin Pipe Line Company applying for writs of certiorari, mandamus and prohibition. La.App., 201 So.2d 672.
Granted with rule to show cause. See order attached.
ORDER
Considering the allegations of relator’s petition and the provisions of Section 8 of Title 19 of the Revised Statutes,
It is ordered that the Honorables Carroll Spell, Charles Everett, Jerome Domengeaux and Lucien Bertrand immediately fix the above entitled cases for trial or show cause in this Court on July 11, 1967 at 11:00 o’clock a. m. why the relief prayed for in the petition of relator should not be granted.